Citation Nr: 1233811	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from May 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was last brought before the Board in November 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; recurrent tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.

2. The Veteran's service-connected disabilities are not shown to be productive of a disability picture that precludes him from securing and following some form of substantially gainful employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through a January 2008 notice letter, with additional notice letters having subsequently been sent.  The Veteran's claim was subsequently readjudicated, most recently in a July 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file, as are all post-service treatment records identified by the Veteran.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations in March and April 2011, with an addendum opinion obtained in December 2011.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The VA examinations with subsequent addendum are adequate for the purposes of determining entitlement to TDIU, as they involved a review of the Veteran's pertinent history and an examination of the Veteran and provides an opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

This case was previously remanded in November 2011 with instructions to obtain an addendum opinion with supporting rationale regarding the Veteran's employability.  As discussed above, this opinion was obtained in December 2011.  There has been substantial compliance with the previous Board remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 269, 271 (1998). 

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non- service- connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

The Veteran is eligible to receive TDIU benefits as he is service-connected for PTSD, evaluated as 70 percent disabling; recurrent tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable. His combined service-connected rating is 70 percent.  38 C.F.R. §§ 4.16, 4.25.  

The remaining inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  The Veteran has indicated that he last worked full time in the 1980s.  See, e.g., April 2011 VA examination report.  He asserts that his service-connected disabilities render him unemployable.

Despite the Veteran's eligibility for TDIU benefits, the Board concludes that entitlement to TDIU benefits is not warranted because a preponderance of the evidence is against any finding that his service-connected disabilities prevent him from all forms of gainful employment.

In this regard, a March 2011 VA examination found that neither the Veteran's bilateral hearing loss nor tinnitus would render the Veteran unemployable.  The VA examiner noted that the Veteran's speech recognition scores at conversational levels are normal, and tinnitus does not affect employment skills.  With respect to the Veteran's PTSD, an April 2011 VA examination found that, while the Veteran's PTSD affects his mood, judgment, relationships and cognitive abilities, he is not rendered unemployable by his PTSD.  In a December 2011 addendum, the examiner noted that, after reviewing the record, the Veteran's long history of alcohol abuse and dependence also contributes to his long term occupational impairment and employment.  Significantly, the VA examiner noted the Veteran's use of alcohol is not related to his PTSD, and the Veteran himself reported that he drinks alcohol out of boredom, and not to cope with his PTSD symptoms.  There is no contradictory evidence in the record, other than the Veteran's own statements, to indicate that he is unable to obtain employment due solely to his service-connected disabilities.

The Board acknowledges that the Veteran's assertions that he is unable to obtain employment.  However, while sympathetic to his concerns, the Board finds the opinions obtained in the March and April 2011 VA examination reports to be more probative.  These opinions reflect a clinical understanding of the Veteran's physical and psychological limitations due to his service-connected disabilities.  Absent any evidence of limitation in securing gainful employment, the Board finds no competent evidence that the Veteran's service-connected disabilities render him unemployable.

After considering the totality of the record, the Board finds that a preponderance of the evidence supports the finding that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation and, therefore, he is not entitled to a TDIU rating.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU rating, the doctrine is not applicable in the instant appeal and his claim must be denied.  Id. 

ORDER

Entitlement to TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


